21-2129-cv
    Maragh v. Roosevelt Island Operating Corp.


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 25th day of October, two thousand twenty-two.

    PRESENT:
                 DEBRA ANN LIVINGSTON,
                       Chief Judge,
                 AMALYA L. KEARSE,
                 MICHAEL H. PARK,
                       Circuit Judges.
    _____________________________________
    Othniel Evans Maragh,

                                Plaintiff-Appellant,

                      v.

    Roosevelt Island Operating Corporation, Charlene Indelicato, Claudia
    McDade, Muneshwar Jagdharry, John McManus, Rudolph Rajaballey,
    Sean Singh, Steven Friedman, Nancy Zee, John and Jane Does 1 2 3,

                      Defendants-Appellees. 1                                         21-2129
    ____________________________________




             1
            The Clerk of Court is respectfully directed to amend the official caption in this case to
    conform to the caption above.

                                                       1
FOR PLAINTIFF-APPELLANT:                                            Othniel Evans Maragh,
                                                                    pro se, Mount Vernon, NY.

FOR DEFENDANTS-APPELLEES:                                           Holly G. Rogers, Melick &
                                                                    Porter, LLP, New York, NY.


       Appeal from a judgment of the United States District Court for the Southern District of

New York (Furman, J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Othniel Maragh, proceeding pro se on appeal, sued his former employer—the

Roosevelt Island Operating Company (“RIOC”)—and several former coworkers and supervisors,

alleging that they unlawfully discriminated against him and created a hostile work environment in

violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), the New York State Human

Rights Law (“NYSHRL”), and the New York City Human Rights Law (“NYCHRL”). The

district court granted the defendants’ motion for summary judgment on Maragh’s Title VII and

NYSHRL claims and declined to exercise supplemental jurisdiction over his NYCHRL claims.

We assume the parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.

       This Court reviews orders granting summary judgment de novo, “resolv[ing] all

ambiguities and draw[ing] all reasonable inferences in the light most favorable to the nonmoving

party.” Summa v. Hofstra Univ., 708 F.3d 115, 123 (2d Cir. 2013). Summary judgment is

appropriate only if “there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute exists “if the evidence


                                                2
is such that a reasonable jury could return a verdict for the nonmoving party.” Gorzynski v.

JetBlue Airways Corp., 596 F.3d 93, 101 (2d Cir. 2010) (internal quotation marks and citation

omitted).

       I.      Race and Gender Discrimination Claims

       Claims under Title VII are analyzed under the McDonnell Douglas burden-shifting

framework. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973); Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 82–83 (2d Cir. 2015). Once an employee has

demonstrated a prima facie case, “[t]he burden then shifts to the employer to articulate some

legitimate, nondiscriminatory reason for the disparate treatment.” Vega, 801 F.3d at 83 (internal

quotation marks omitted). “If the employer articulates such a reason for its actions, the burden

shifts back to the plaintiff to prove that the employer’s reason was in fact pretext for

discrimination.” Id. (internal quotation marks and citation omitted).

       Here, the district court properly found that Maragh failed to adduce evidence from which

a rational juror could infer that the proffered reasons for terminating him were mere pretext for

race   or   gender   discrimination.     RIOC       articulated   nondiscriminatory   reasons   for

Maragh’s termination: his unsatisfactory work performance and the alleged threats he made to his

co-workers. The defendants provided numerous declarations and evidence related to an internal

investigation to justify their termination of Maragh. Maragh did not produce any evidence that

the findings of the internal investigation—that he had made threatening and harassing remarks to

his co-workers—were false. Because Maragh failed to demonstrate that the defendants’ reasons

for terminating him were pretext for race or gender discrimination, the district court correctly

granted summary judgment in favor of the defendants on the Title VII and NYSHRL race and

                                                3
gender discrimination claims.

       II.     Hostile Work Environment Claim

       To establish a hostile work environment claim “the misconduct shown must be severe or

pervasive enough to create an objectively hostile or abusive work environment, and the victim

must also subjectively perceive that environment to be abusive.” Alfano v. Costello, 294 F.3d

365, 374 (2d Cir. 2002) (internal quotation marks and citation omitted). The record does not

support a finding that the alleged misconduct was “severe” or “pervasive” enough such that the

work environment was objectively hostile; as the district court observed, the dearth of admissible

evidence hobbles this claim much as it did Maragh’s discrimination claim. The district court

correctly granted the defendants’ motion for summary judgment on Maragh’s hostile work

environment claim.

       III.    NYSHRL Claim and Supplemental Jurisdiction

       Having ruled for the defendants on Maragh’s federal claims, the district court decided to

exercise supplemental jurisdiction over Maragh’s NYSHRL claim, despite the general

presumption against reaching state-law claims once all federal claims have been dismissed. See

Marcus v. AT&T Corp., 138 F.3d 46, 57 (2d Cir. 1998). Citing judicial economy, the court

reasoned that because NYSHRL claims are evaluated under the same standard as Title VII claims,

the NYSHRL claims would necessarily fail as well. At the same time, however, the court declined

to exercise supplemental jurisdiction over Maragh’s NYCHRL claim, which would be evaluated

under a “different standard” and would rely on “developing” issues of state law. District Court

Opinion & Order at 23, ECF No. 207.




                                                4
       Although Maragh perhaps challenges it, this partial exercise of supplemental jurisdiction

was not an abuse of discretion.      The district court correctly characterized the underlying law

and provided a cogent reason—judicial economy—for reaching the same-standard NYSHRL

claims but not the different-standard NYCHRL claims. Compare Vasquez v. Empress Ambulance

Serv., Inc., 835 F.3d 267, 271 n.3 (2d Cir. 2016) (observing that the retaliation standard is

“identical” under Title VII and the NYSHRL), and Vivenzio v. City of Syracuse, 611 F.3d 98, 106

(2d Cir. 2010) (observing that the “substantive” discrimination standards are the same), with

Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013) (“[C]ourts

must analyze NYCHRL claims separately and independently from any federal and state law

claims.”). A district court is permitted to decide one supplemental claim and decline another.

See Southerland v. Hardaway Mgmt. Co., 41 F.3d 250, 256–57 (6th Cir. 1994). Such decisions are

reviewed for abuse of discretion. Kroshnyi v. U.S. Pack Courier Servs., Inc., 771 F.3d 93, 102

(2d Cir. 2014).

       IV.        Motion to Unseal District Court Records
       Maragh has also filed a motion in which he contends that the district court erred by keeping

some of his and the defendants’ documents under seal. Some of the documents he seeks to unseal,

however, are already filed publicly on the docket at ECF Nos. 209 and 210. As to the remaining

audio recording and transcript, we construe his motion as a request to review, for abuse of

discretion, the district court’s order declining to unseal the exhibit. See Bernstein v. Bernstein

Litowitz Berger & Grossmann LLP, 814 F.3d 132, 139 (2d Cir. 2016).

       While cognizant of the presumption in favor of public access, the audio recording here

played only a “negligible role” in the district court’s decision, so the presumption of public access


                                                 5
is weak. United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995). The district court

concluded, in fact, that the audio recording and transcript were inadmissible, and therefore

declined to rely on them in granting summary judgment. The district court therefore did not abuse

its discretion by keeping this inadmissible evidence under seal.

       We have considered all of Maragh’s remaining arguments and find them to be unavailing

or without merit. Accordingly, we AFFIRM the judgment of the district court and DENY

Maragh’s motion to unseal.


                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                                6